Citation Nr: 0516564	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for osteoporosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO denied service connection for osteoporosis and 
diabetes mellitus.  The veteran perfected an appeal of the 
denial of service connection for osteoporosis.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his back condition was aggravated by 
training while he was in military service.  The veteran's 
March 1969 separation examination indicates that he reported 
being run over by a truck in 1963, and that he wore a back 
brace or back support prior to entering service.  During an 
April 2005 hearing, before the undersigned Veteran's Law 
Judge, the veteran testified that he sought treatment for his 
back disability in late 1969 or early 1970 at a Manhattan, 
New York VA Medical Center (MC).  Although the record does 
contain a report of treatment at a New York, New York VA 
clinic in August 1969, these records do not show treatment 
for a back condition, and it is not clear whether these 
records represent, in fact, the veteran's reported treatment 
in Manhattan at that time.  Therefore, remand is necessary 
for the RO to attempt to obtain VA treatment records since 
1969, for the treatment purportedly received at a Manhattan, 
New York, VAMC.  In addition, the RO should request treatment 
records from the VAMC in New York, New York since October 
1969, the latest date of treatment at that facility shown in 
the record.  See 38 C.F.R. § 3.159(c) (2004).

In addition, during the veteran's April 2005 hearing, he 
stated that he sought current treatment for his back 
condition at the Hampton, Virginia VAMC every three months.  
There is no indication in the veteran's claims file that the 
RO attempted to obtain these records.  

The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 
Vet. App. 611 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's VA treatment records 
from the Manhattan VAMC, New York VAMC, and Hampton VAMC.  
See 38 U.S.C.A. § 5103A.  

Further, the veteran also testified that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  On remand, these records should be obtained.  See 
38 C.F.R. § 3.159(c).  

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the 
veteran's treatment records from the 
Manhattan, New York VAMC, and the New 
York, New York VAMC since October 
1969.  In addition, the RO should 
obtain all treatment records from the 
Hampton, Virginia VAMC.  These 
records should be associated with the 
claims file.  If any of the records 
are unobtainable, a notation should 
be placed in the claims file and the 
veteran so notified. 

2.  The RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical 
records relied upon concerning that 
claim.

3  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought on 
appeal remains denied, the veteran 
and his representative, if any, 
should be provided with a 
supplemental statement of the case 
and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



